Personal & Confidential






November 24, 2013

Bill Stone

Re: Offer Letter

Dear Bill:




     We are pleased to offer you the position of President and Chief Operating
Officer ("PRES/COO") with Mandalay Digital Group, Inc. (the "Company"). Your
first day of employment will be November 25, 2013. Below are the essential terms
of the offer of employment:

1.      Position. You will serve the Company in a full-time capacity as a the
President and, Chief Operating Officer of the Company, having the duties and
responsibilities which are customary for a PRES/COO in a similarly situated
company and that the Company’s Chief Executive Officer ("CEO") shall determine,
subject to the direction of the Board of Directors of the Company. At the
reasonable request of Board of Directors or the CEO of the Company, you shall
provide services to subsidiaries and affiliates of the Company, without
additional compensation becoming payable.   2.      Compensation and Benefits.  
  a.      Salary. Your salary will be paid on a bi-weekly basis at a pre-tax
rate based on three hundred and fifty thousand dollars ($350,000) per year and
subject to appropriate withholding and deductions.     b.      Bonuses.      i. 
    Annual Bonus. You shall be entitled to be paid an annual incentive bonus in
cash, in an amount up to one hundred percent (100%) of your Salary based upon
satisfaction of performance-related milestones consistent with the milestones of
other C-level Executives (eg. CEO, CFO) within the Company, as determined by the
CEO, Compensation Committee and you in good faith.      ii.      For the
purposes of clarity, You and the Company agree that upon your signature of this
Offer, any bonus provisions under Exhibit A of that Employment Agreement between
You and Company’s subsidiary, Digital Turbine, Inc. ("DT") dated August 1, 2012,
shall no longer apply and you shall no longer be eligible for bonuses under that
Carrier Contract or OEM bonus structure.     c.      Stock Option Grant. Upon
receipt of approval from the Board of Directors (the date of such approval being
the "Grant Date"), Company shall grant you "non-qualified" options to purchase
three hundred thousand (300,000) shares of Company’s common stock under
Company’s 2011 Equity Incentive Plan, subject to the terms and conditions
specified in such plan and in a Stock Option Agreement having the material terms
specified in this subparagraph (the "Stock Option Agreement"), which options
shall vest as follows: 1/3  

2811 W Cahuenga Blvd. Los Angeles, CA 90068 USA P. +1 818.301.6231 F. +1
818.301.6239

--------------------------------------------------------------------------------

following the first anniversary of the Grant Date, and thereafter, on a monthly,
pro-rata basis over twenty-four (24) months.

3.      Long Form Agreement. You and the Company understand, acknowledge and
agree that this offer letter shall be replaced by a long form employment
agreement that you and the Company shall negotiate in good faith but whose terms
shall mirror, in a consistent fashion, the terms of the existing Company C-Level
Executives agreements (CEO agreement attached hereto as exhibit A as a
precedent) but appropriate to the difference in roles between you and such other
C-Level Executives. Such mirrored terms shall include but not be limited to:
Incapacitation, Removal for Cause, Vesting under a Change of Control, Extent of
Service, Termination, Confidential Information, Non-Solicitation and
Cooperation, Arbitration, Integration, Assignment, Enforceability, Waivers,
Third Party Beneficiary, Notices, Counterparts, Directors and Officers
Insurance, Section 954 of the Dodd Frank Act, Section 409a Compliance and
Withholding.   4.      Term. Subject to the termination provisions of the long
form employment agreement, your employment term shall be two (2) years, i.e.,
twenty-four (24) calendar months, from the date that you accept this offer.  
5.      If you accept the Company’s offer, please indicate your acceptance by
signing below and returning a signed copy of this offer letter.  

We look forward to your prompt affirmative response.



  Sincerely,






  /s/ Peter Adderton
Peter Adderton
CEO, Mandalay Digital Group, Inc.






ACCEPTED

By: /s/ Bill Stone
BILL STONE




2811 W Cahuenga Blvd. Los Angeles, CA 90068 USA P. +1 818.301.6231 F. +1
818.301.6239

--------------------------------------------------------------------------------